USCA11 Case: 20-13259      Date Filed: 11/29/2022   Page: 1 of 20




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 20-13259
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
MULLER VEDRINE,


                                           Defendant-Appellant.


                   ____________________

          Appeals from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 1:19-cr-20512-BB-1
                    ____________________
USCA11 Case: 20-13259        Date Filed: 11/29/2022      Page: 2 of 20




2                       Opinion of the Court                 20-13259

                     ____________________

                            No. 21-13624
                     ____________________

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
versus
MULLER VEDRINE,


                                               Defendant-Appellant.


                     ____________________

           Appeals from the United States District Court
               for the Southern District of Florida
               D.C. Docket No. 1:19-cr-20512-BB-1
                     ____________________

Before BRANCH and LUCK, Circuit Judges, and SANDS,∗ District
Judge.
PER CURIAM:


∗ Honorable W. Louis Sands, United States District Judge for the Middle
District of Georgia, sitting by designation.
USCA11 Case: 20-13259            Date Filed: 11/29/2022        Page: 3 of 20




20-13259                  Opinion of the Court                               3

      Muller Vedrine appeals his convictions for five fraud-related
crimes. 1 He first argues that the district court erred in denying his
motion to suppress because (A) the 14-day delay between his arrest
and the issuance of the search warrant for his cell phones was
unreasonable; (B) the evidence obtained as a result of the second
search warrant executed on his residence should have been
excluded as “fruit of the poisonous tree”; and (C) the delay in the
government’s review of the data extracted from his cell phone was
unreasonable. The government argues that neither delay was
unreasonable; and, therefore, the search warrant for Vedrine’s
apartment did not rely on illegally obtained evidence.
      Second, Vedrine argues that the district court erred in
ordering restitution under the Mandatory Victims Restitution Act
(“MVRA”) to Capital One which did not qualify as a victim. The
government responds that we should dismiss the restitution claim
because Vedrine did not timely file his notice of appeal from the
amended judgment awarding restitution.
      For the reasons below, we affirm the district court’s denial
of Vedrine’s motion to suppress and dismiss his restitution claim as


1 Following a bench trial, the district court convicted Vedrine of two counts
of possession of 15 or more unauthorized devices with intent to defraud in
violation of 18 U.S.C. § 1029(a)(3), two counts of aggravated identity theft in
violation of 18 U.S.C. § 1028A(a)(1), and one count of possession of device-
making equipment with intent to defraud in violation of 18 U.S.C. § 1029(a)(4).
He was sentenced to a total of 84 months’ imprisonment, followed by 3 years’
supervised release.
USCA11 Case: 20-13259              Date Filed: 11/29/2022       Page: 4 of 20




4                          Opinion of the Court                      20-13259

untimely. Finally, because the amended judgment contains a
clerical error, we vacate and remand for the limited purpose of
correcting the clerical error. 2
                              I.       Background

    A. Facts
       Vedrine was arrested on June 4, 2019, for driving a stolen
vehicle. During an inventory search of the vehicle, officers
identified seven re-encoded credit cards, 3 two fake IDs with
Vedrine’s photo but the personal identifiable information of other
individuals, and two Target credit card applications. Officers also
seized three cell phones. His request for the return of his phones
was denied.
      On the day of Vedrine’s arrest, the Miami-Dade Police
Department contacted Secret Service Special Agent Natalya
Kaczmarczyk and informed her of Vedrine’s fraudulent items.


2 Vedrine’s indictment listed counts three and four as aggravated identity theft
in violation of 18 U.S.C. § 1028A(a)(1). The district court’s judgment and
amended judgment, however, listed count three as a violation of
18 U.S.C. § 1028(a)(1) rather than 1028A(a)(1).
3 Secret Service Special Agent Natalya Kaczmarczyk explained what a re-
encoded credit card was during the motion to suppress hearing: “A re-encoded
card is a card that, on the front, the card number does not match what is on
the magnetic strip. So an individual can use a re-encoded card. It makes it
look like you’re using the credit card on the front of the card, but when you
actually use it it’s a different card number that you’re using.”
USCA11 Case: 20-13259       Date Filed: 11/29/2022    Page: 5 of 20




20-13259               Opinion of the Court                       5

Fourteen days after Vedrine’s arrest, Kaczmarczyk obtained a
search warrant for the seized cell phones and data extraction was
performed. However, after the extraction, the data was not
analyzed for 21 days. Before the data was fully analyzed, a second
search warrant was executed on Vedrine’s apartment and officers
obtained additional incriminating evidence of fraud.
       A grand jury indicted Vedrine for five fraud-related crimes.
Vedrine moved to suppress evidence from the searches of his cell
phones and apartment. He advanced three arguments. First, he
argued that the 14-day delay between his arrest (June 4) and the
issuance of a search warrant for his three cell phones (June 18) was
unreasonable in violation of the Fourth Amendment. Second, he
argued that the search warrant for his apartment lacked probable
cause because it relied on information gained from the
unreasonable search of his cell phones. Finally, he argued that the
warrant for his phones was executed unreasonably because the
data from his cell phones was not analyzed until 21 days after
extraction.
       At the hearing on the motion to suppress, Agent
Kaczmarczyk testified on the progression and timing of her
investigation. She began by interviewing Vedrine on the day of his
arrest and requesting security footage from Target for the credit
card applications. She received the Target footage three days later,
but a security firewall initially blocked her access. Alongside her
investigation into Vedrine, Kaczmarczyk also engaged in
investigative duties in other cases that required her attention.
USCA11 Case: 20-13259       Date Filed: 11/29/2022    Page: 6 of 20




6                      Opinion of the Court               20-13259

       Kaczmarczyk submitted a first draft of a search warrant for
Vedrine’s three cell phones to the Assistant United States Attorney
(“AUSA”) on June 11, 2019. On June 13, 2019, the AUSA sent
Kaczmarczyk requested revisions to the search warrant. After
revisions and additional investigation, Kaczmarczyk finalized a
search warrant that was signed by a magistrate judge on June 18,
2019.
      The Miami-Dade Police Department released the cell
phones to Kaczmarczyk on June 27, 2019, and the data extraction
occurred the next day. Twenty-one days later, on July 19, 2019,
another agent conducted a forensic examination of the extracted
data. The agent completed his final report on August 5, 2019.
       Kaczmarczyk was pursuing other leads in the case while she
waited on the final report from the cell phone extraction. Through
her investigation, she discovered an apartment that Vedrine
procured by supplying management with fraudulent information,
and she obtained a search warrant to search the residence.
Kaczmarczyk executed the search warrant on the residence with
eight other Secret Service agents and three other individuals on
August 1, 2019.
        At the close of the evidentiary hearing, the district court
denied Vedrine’s motion to suppress. The district court reasoned
that, although Vedrine had a possessory interest in the cell phones,
given the government’s efforts, there was “not a significant
interference” with Vedrine’s possessory interest and the 14-day
delay between the lawful seizure of the phones and the search
USCA11 Case: 20-13259         Date Filed: 11/29/2022     Page: 7 of 20




20-13259                Opinion of the Court                          7

warrant was reasonable. Relatedly, the district court held that
evidence seized from Vedrine’s home was not due to be suppressed
because there was no constitutional violation. Finally, the district
court rejected Vedrine’s argument that the delay between the
extraction of the data from his phones and the examination of that
data affected a possessory interest.
        Vedrine proceeded to a bench trial, and he was convicted as
charged. The district court imposed a total sentence of 84 months’
imprisonment, followed by three years’ supervised release. The
district court entered its judgment and sentence against Vedrine on
August 17, 2020, but because the parties did not agree on
restitution, it deferred “[t]he determination of restitution . . . until
October 2, 2020 . . . .” Vedrine filed a timely notice of appeal from
the judgment.
        After a hearing, the district court entered an amended
judgment ordering restitution on November 13, 2020. Vedrine did
not file a notice of appeal from the amended judgment.
Nonetheless, Vedrine argued that the district court erred in
granting restitution as part of his briefing on appeal. In its response
brief, the government highlighted Vedrine’s procedural error and
sought dismissal of the restitution claim. Vedrine then filed in this
Court a “Motion for Leave to File a Belated Appeal” which
included a notice of appeal from the district court’s amended
judgment. We denied his motion as unnecessary and forwarded
his notice of appeal to the district court. And we allowed the
USCA11 Case: 20-13259         Date Filed: 11/29/2022    Page: 8 of 20




8                      Opinion of the Court                 20-13259

government to file a sur-reply brief to address the belated appeal
from the amended judgment.
                      II.      Standard of Review

       “We review ‘a district court’s denial of a motion to suppress
evidence as a mixed question of law and fact, with rulings of law
reviewed de novo and findings of fact reviewed for clear error, in
the light most favorable to the prevailing party in district court.’”
United States v. Laist, 702 F.3d 608, 612 (11th Cir. 2012) (quoting
United States v. Lindsey, 482 F.3d 1285, 1290 (11th Cir. 2007)).
       A defendant’s notice of appeal in a criminal case must be
filed no later than 14 days after the challenged order is entered. See
Fed. R. App. P. 4(b)(1)(A). In the criminal context, Rule 4(b) is not
jurisdictional because it is not grounded in a federal statute. United
States v. Lopez, 562 F.3d 1309, 1313 (11th Cir. 2009). Nevertheless,
we must apply Rule 4(b)’s deadline if the government objects to a
defendant’s untimely notice of appeal. Id. at 1314.
                            III.   Discussion

    A. Denial of Motion to Suppress
        Vedrine claims that the district court erred in denying his
motion to suppress. He claims suppression was merited for three
reasons. We address each in turn, but reach the same conclusion
for all: the district court did not err.
    1. Issuance of Search Warrant for Cell Phones
USCA11 Case: 20-13259         Date Filed: 11/29/2022      Page: 9 of 20




20-13259                Opinion of the Court                           9

       Vedrine argues that the 14-day delay between his arrest and
the issuance of the search warrant for his three seized cell phones
was unreasonable and violated the Fourth Amendment. We
disagree.
        The Fourth Amendment protects against “unreasonable
searches and seizures.” U.S. Const. amend IV. “The touchstone of
the Fourth Amendment is reasonableness . . . .” United States v.
Knights, 534 U.S. 112, 118 (2001). Even if a seizure is lawful at its
start, it may become unlawful if “the police act with unreasonable
delay in securing a warrant.” United States v. Mitchell, 565 F.3d
1347, 1350 (11th Cir. 2009) (quotations omitted).
       Reasonableness is not clear-cut. See Laist, 702 F.3d at 616
(noting that because there is no “per se rule of unreasonableness,”
the “devil . . . is in the details”). Rather, the reasonableness analysis
considers “all the facts and circumstances” on a “case-by-case basis”
and must balance “governmental and private interests.” Id. at 613.
Relevant factors include: (1) “the significance of the interference
with the person’s possessory interest,” (2) whether the individual
consented to the seizure, (3) “the duration of the delay,” (4) “the
government’s legitimate interest in holding the property as
evidence,” and (5) whether law enforcement “diligently pursue[d]
their investigation.” See id. at 613–14 (quotations omitted). To
determine whether law enforcement was diligent, we consider the
“nature and complexity” of the investigation, “the quality of the
warrant application and the amount of time we expect such a
warrant would take to prepare,” and “any other evidence proving
USCA11 Case: 20-13259       Date Filed: 11/29/2022     Page: 10 of 20




10                     Opinion of the Court                 20-13259

or disproving law enforcement’s diligence in obtaining the
warrant.” Id. at 614.
       Thus, we have held a 21-day delay between seizing a
computer hard drive and applying for a search warrant to be
unreasonable when the lead agent traveled out-of-state for training
and his only justification for the delay in obtaining the search
warrant was that he “didn’t see any urgency” because the
defendant had admitted there was evidence of criminal activity on
the hard drive. Mitchell, 565 F.3d at 1351–52. But we have held a
longer delay of 25 days to be reasonable when a case agent
immediately began preparing a warrant, exchanged edits with an
AUSA, and included a “very substantial amount of information
specifically as to the Defendant’s conduct” in the final warrant
affidavit. Laist, 702 F.3d at 617. Simply put, the factual particulars
of each case are decisive.
       We now consider the facts of this case.
      Vedrine’s cell phones were seized after his arrest. His
request for the return of his phones was denied. The search
warrant for those phones was issued 14 days after his arrest. Thus,
Vedrine clearly retained a possessory interest in the cell phones,
which was interfered with when the government kept his phones.
      The government’s legitimate interest in holding the phones
as evidence is also indisputable. Police arrested Vedrine in a
reportedly stolen vehicle and found substantial evidence of
sophisticated fraud and identity theft. As such, the government
USCA11 Case: 20-13259            Date Filed: 11/29/2022         Page: 11 of 20




20-13259                   Opinion of the Court                               11

had every reason to believe that one of Vedrine’s three phones
contained criminal evidence.
        Additionally, Kaczmarczyk exhibited diligence throughout
her investigation. Despite reoccurring obligations that limited her
time and energy, she: (1) immediately began investigating Vedrine,
(2) started drafting a search warrant affidavit within two days, (3)
requested and examined pertinent surveillance video, (4) followed
leads, (5) exchanged edits with the AUSA on the search warrant
affidavit and application, (6) drafted and submitted a memorandum
to obtain the cell phones from the Miami-Dade Police Department,
and (7) completed a search warrant affidavit that included pertinent
information from the arrest of Vedrine as well as information from
the Target surveillance video.4 Kaczmarczyk took these steps
despite her necessary commitment to other important


4 The record establishes that Kaczmarczyk began investigating Vedrine the
day he was arrested. She interviewed Vedrine and requested surveillance
video from Target that same day. Within two days she began drafting her
search warrant affidavit. She stopped drafting, however, because she wanted
to include information from the Target video footage. Target sent the footage
on June 7, but it was blocked by a security firewall, and she had to wait for the
information technology department to unblock it. On June 11, Kaczmarczyk
submitted a draft warrant affidavit to the AUSA. The AUSA requested changes
and Kaczmarczyk edited the affidavit. All the while, Kaczmarczyk was
following up on leads in the case and conducting normal investigative duties.
On June 17—in anticipation of the search warrant—she drafted and submitted
a memo to the Miami-Dade Police Department to retrieve Vedrine’s phones.
On June 18, she submitted the final search warrant application and obtained
the warrant.
USCA11 Case: 20-13259           Date Filed: 11/29/2022         Page: 12 of 20




12                         Opinion of the Court                      20-13259

investigations.5 This is a far cry from delaying the warrant process
because she “didn’t see any urgency.” Mitchell, 565 F.3d at 1351.
Rather, these facts resemble those of the 25-day delay we held
reasonable in Laist. 702 F.3d at 617.
      Based on the facts in this record, we hold that the 14-day
period between the seizure of the phones and issuance of the
warrant was reasonable. Accordingly, the district court did not err
in denying the motion to suppress on this ground, and we affirm.
     2. Search Warrant for Vedrine’s Apartment
       Vedrine argues that because the 14-day delay between his
arrest and the issuance of the search warrant for his three cell
phones was “unreasonable,” evidence seized as a result of the
search warrant for his apartment—which relied, in part, on
evidence from his cell phones—must be excluded as “fruit of the
poisonous tree.” We disagree. Because we conclude that the 14-


5 During the 14-day interim between Vedrine’s arrest and the issuance of the
warrant, Kaczmarczyk also had significant investigatory responsibilities in
other cases. She was called to assist in an arrest on June 5. She was also
“heavily involved in” what “turned[ed] into a federal indictment out of [the
Secret Service’s] South Dakota office . . . with a big seizure of currency.” And
she was responsible for extensive surveillance operations in another large-
scale case. Ultimately, because of the “large-scale investigation[s] going on”
Kaczmarczyk’s schedule included working through weekends and on her
birthday such that she “might have had one day off” between June 4 and June
18. We include these facts for explanatory purposes, and expressly decline to
adopt a position as to what amount of “other duties” would allow an officer
to delay his or her other investigations.
USCA11 Case: 20-13259          Date Filed: 11/29/2022       Page: 13 of 20




20-13259                 Opinion of the Court                            13

day delay in procuring the search warrant for the phones was
reasonable, there is no “poison” for Vedrine’s “fruit of the
poisonous tree” argument. This argument arrives dead on the
vine. Accordingly, we affirm the district court’s denial of the
motion to suppress on this ground.6
   3. Execution of Search Warrant for Cell Phones
       Vedrine argues that the evidence from his cell phones
should have been suppressed because the search warrant for the
phones was “executed” improperly. Specifically, he argues that the
period from data extraction (June 28) to the forensic examination
of that data (July 19) was part of the execution of the warrant and
was an “unreasonable” delay. We disagree.
       Federal Rule of Criminal Procedure 41(e) governs warrant
execution. To start, Rule 41(e)(2)(A)(i) requires that the warrant
be executed “within a specified time no longer than 14 days.” Rule
41(e)(2)(B) controls warrant execution for electronically stored
information, and it provides that “[t]he time for executing the
warrant in Rule 41(e)(2)(A) . . . refers to the seizure or on-site


6 We note that the government also has a compelling argument under the
independent source doctrine. See United States v. Noriega, 676 F.3d 1252,
1260 (11th Cir. 2012) (“[E]vidence obtained from a lawful source that is
independent of any Fourth Amendment violation is admissible . . . .”
(emphasis added)). That is, even if we were to assume that the evidence from
Vedrine’s phone was “fruit of the poisonous tree,” the other evidence that
Kaczmarczyk independently obtained was sufficient to satisfy the “probable
cause” standard for a search warrant for Vedrine’s apartment.
USCA11 Case: 20-13259      Date Filed: 11/29/2022     Page: 14 of 20




14                     Opinion of the Court               20-13259

copying of the media or information, and not to any later off-site
copying or review.” Fed. R. Crim. P. 41(e)(2)(B) (emphasis added).
Finally, “[t]he general touchstone of reasonableness which governs
Fourth Amendment analysis . . . [also] governs [warrant
execution].” United States v. Ramirez, 523 U.S. 65, 71 (1998).
      The search warrant for Vedrine’s cell phones was issued on
June 18. The warrant had an execution deadline of July 1. After
navigating procedural hurdles with the Miami-Dade Police
Department, Kaczmarczyk received the cell phones on June 27,
and promptly delivered them to the forensics lab. On June 28, the
data extraction was completed. However, the data was not
reviewed or forensically analyzed until 21 days later.
       Law enforcement complied with Rule 41(e) and completed
the data extraction within Rule 41(e)(2)(A)(i)’s 14-day timeline.
The rule clearly allows for the “later review” of timely-extracted
data—i.e., the July 19 forensic examination. See Fed. R. Crim. P.
41(e)(2)(B).
       Based on the plain language of the rule, we agree with our
sister circuits that once the data is seized and extracted by law
enforcement, the warrant is considered executed for purposes of
Rule 41, and under Rule 41(e)(2)(B), law enforcement may analyze
that data at a later date. See United States v. Cleveland, 907 F.3d
423, 431 (6th Cir. 2018) (“[U]nder Rule 41, an execution period
specified in a warrant applies to the time to seize the device or to
conduct on-site copying of information from the device. This
deadline does not apply to the time to analyze and investigate the
USCA11 Case: 20-13259        Date Filed: 11/29/2022     Page: 15 of 20




20-13259                Opinion of the Court                        15

contents of the device off-site.”); United States v. Huart, 735 F.3d
972, 974 n.2 (7th Cir. 2013) (“[U]nder Federal Rule of Criminal
Procedure 41(e)(2)(B), a warrant for electronically stored
information is executed when the information is seized or
copied . . . . Law enforcement is permitted to decode or otherwise
analyze data on a seized device at a later time.”).
       Despite the rule’s plain language, Vedrine argues that the
Fourth Amendment requires the government to review the
extracted data within a “reasonable” time period. In support, he
cites out-of-circuit, district court authority to argue that the “later
review” was “unreasonable” under the Fourth Amendment.
       Even assuming arguendo that the “later review” of the data
must be done within a “reasonable” time period, Vedrine’s first
problem is that he offers no convincing evidence of unreasonable
action in this case. Additionally, the authority he cites found law
enforcement acted unreasonably in reviewing the extracted data
only when the government had “no plans whatsoever to begin
review of that data” after 15 months. United States v. Metter, 860
F. Supp. 2d 205, 212, 215 (E.D.N.Y. 2012). A months-long delay is
clearly different than the government actually undertaking a
forensic review of the data within a matter of weeks—as was done
in Vedrine’s case. This scenario is eminently reasonable
considering the “substantial amount of time” that data review can
require. Fed. R. Crim. P. 41(e)(2), Advisory Committee Note, 2009
USCA11 Case: 20-13259           Date Filed: 11/29/2022         Page: 16 of 20




16                         Opinion of the Court                      20-13259

Amendments. 7 Because Vedrine presents only a generalized time
grievance and puts forth no persuasive evidence of unreasonable
action, we affirm the district court’s denial of the motion to
suppress on this ground.
     B. Restitution
       Vedrine argues that the district court erred in awarding
restitution because Capital One does not qualify as a “victim”
under the MVRA. Because the government is correct that
Vedrine’s notice of appeal from the amended judgment imposing
restitution was untimely, we are compelled to dismiss this claim.
       To appeal a lower court’s final decision to this court,
appellants in criminal cases must follow Federal Rule of Appellate


7 The advisory committee contemplated Vedrine’s factual scenario:

        [T]he Rule limits the . . . execution period to the actual execution of
        the warrant and the on-site activity. While consideration was given to
        a presumptive national or uniform time period within which any
        subsequent off-site copying or review of the media or electronically
        stored information would take place, the practical reality is that there
        is no basis for a ‘one size fits all’ presumptive period. A substantial
        amount of time can be involved in the forensic imaging and review of
        information.

Fed. R. Crim. P. 41(e)(2), Advisory Committee Note, 2009 Amendments
(emphasis added). While not binding, we recognize that advisory committee
notes are “accorded great weight” in interpreting federal rules. Horenkamp
v. Van Winkle and Co., Inc., 402 F.3d 1129, 1132 (11th Cir. 2005).
USCA11 Case: 20-13259       Date Filed: 11/29/2022    Page: 17 of 20




20-13259               Opinion of the Court                       17

Procedure 4(b). See, e.g., Manrique v. United States, 137 S. Ct.
1266, 1271–74 (2017) (holding that Rule 4(b) requires an appellant
to file a separate notice of appeal from an amended judgment even
if a notice of appeal from an earlier judgment is already pending).
As noted previously, a defendant must file a notice of appeal within
14 days of “the entry of either the judgment or the order being
appealed.” Fed. R. App. P. 4(b)(1). See also id. Fed. R. App. P.
4(b)(4) (authorizing district court to extend Rule 4(b)(1)’s deadline
for an additional 30 days upon a “finding of excusable neglect or
good cause”). Rule 4(b)(2) provides that when a notice of appeal is
filed after the court announces its decision but before entry of the
formal judgment, it is treated as filed on the date of entry of the
judgment. Id. Fed. R. App. P. 4(b)(2). Importantly, however, the
Supreme Court has held that Rule 4(b)(2) does not “come into
play” if “the court has not yet decided the issue that the appellant
seeks to appeal.” Manrique, 137 S. Ct. at 1273. In fact, “[Rule
4(b)(2)] does not apply where a district court enters an initial
judgment deferring restitution and subsequently amends the
judgment to include the sentence of restitution.” Id.
       Rule 4(b)’s filing deadline is not jurisdictional. Lopez, 562
F.3d at 1313. Rather, the deadline is treated as a claims-processing
rule and the government must seek to enforce the rule or else the
objection is waived. Id. at 1312. If the government raises the issue,
however, we must apply the rule’s time limits. Id. at 1313–14; see
also id. at 1313 (noting that “an appellee may object to the
timeliness of an appeal for the first time in its merit brief”).
USCA11 Case: 20-13259             Date Filed: 11/29/2022         Page: 18 of 20




18                          Opinion of the Court                        20-13259

       Here, following Vedrine’s convictions and imposition of
sentence, the district court entered a judgment of conviction, but
deferred the restitution issue. Vedrine appealed from the initial
judgment. Thereafter, the district court entered an amended
judgment ordering restitution. Almost a year later, Vedrine filed a
notice of appeal from the amended judgment.
       We must dismiss Vedrine’s restitution claim. See Manrique,
137 S. Ct. at 1273; Lopez, 562 F.3d at 1313–14. While he timely
appealed the district court’s denial of his motion to suppress, that
notice of appeal could not encompass the district court’s later-
decided restitution order. See Manrique, 137 S. Ct. at 1273.
Because his notice of appeal from the amended judgment was
nearly one-year delinquent and the government affirmatively seeks
dismissal, we must dismiss Vedrine’s restitution claim. 8 See Lopez,




8 In a last-ditch effort, Vedrine argues—for the first time in his reply brief—
that his procedural error should be overlooked because it resulted from
ineffective assistance of counsel. Vedrine faces two insurmountable hurdles.
First, “[w]e will not generally consider claims of ineffective assistance of
counsel raised on direct appeal where the district court did not entertain the
claim nor develop a factual record.” United States v. Patterson, 595 F.3d 1324,
1328 (11th Cir. 2010) (quoting United States v. Bender, 290 F.3d 1279, 1284
(11th Cir. 2002)). Second, even if Vedrine were to overcome our first rule, he
abandoned the issue by raising it for the first time in his reply brief. See United
States v. Fiallo-Jacome, 874 F.2d 1479, 1481 (11th Cir. 1989). Accordingly, we
do not reach his ineffective assistance claim. Vedrine is free to bring this claim
in a properly filed motion to vacate his sentence under 28 U.S.C. § 2255.
USCA11 Case: 20-13259        Date Filed: 11/29/2022     Page: 19 of 20




20-13259                Opinion of the Court                        19

562 F.3d at 1313–14 (dismissing appeal for missing Rule 4(b)
deadline by 6 days).
       For these reasons, we dismiss Vedrine’s restitution claim.
   C. Clerical Error in District Court Judgment
        After a bench trial, Vedrine was found guilty of each crime
listed in his five-count indictment. The district court’s judgment
and amended judgment, however, listed count three as violating
18 U.S.C. § 1028(a)(1) rather than the 18 U.S.C. § 1028A(a)(1)—the
statute listed in the indictment and under which Vedrine was tried
and convicted. Therefore, we must sua sponte vacate the district
court’s judgment and remand for the limited purpose of correcting
this error in judgment. See, e.g., United States v. Massey, 443 F.3d
814, 822 (11th Cir. 2006) (vacating and remanding when the district
court’s judgment listed a crime as count two, but the indictment
listed the crime as count nine and defendant pleaded guilty to
count nine).
                           IV.    Conclusion
       We dismiss Vedrine’s restitution claim because his notice of
appeal from the amended judgment resolving the restitution issue
was untimely. We also hold that the district court did not err in
denying his motion to suppress evidence from the cell phone and
apartment searches. Finally, we vacate and remand for the limited
purpose of correcting the clerical error in count three of the district
court’s judgment and amended judgment.
USCA11 Case: 20-13259   Date Filed: 11/29/2022   Page: 20 of 20




20                 Opinion of the Court              20-13259

    AFFIRMED IN PART, DISMISSED IN PART.
JUDGMENT VACATED AND REMANDED FOR LIMITED
PURPOSE OF CORRECTING CLERICAL ERROR.